01/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0634



                            No. DA 21-0634

IN THE MATTER OF:

B.R.M.,

           A Youth in Need of Care.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Julie Pesanti Delong is

granted an extension of time to and including March 9, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

     No further extensions will be granted.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    January 27 2022